UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7233


TYRONE JOHNSON,

                  Petitioner - Appellant,

          v.

ROY COOPER,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:14-cv-00242-FDW)


Submitted:    July 26, 2016                 Decided:   August 2, 2016


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Johnson, Appellant Pro Se.  Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Johnson seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) federal habeas

petition.      We    previously       remanded      this    case    to   the   district

court for the limited purpose of determining whether the appeal

period should be reopened pursuant to Fed. R. App. P. 4(a)(6).

See Johnson v. Cooper, 623 F. App’x 108 (4th Cir. 2015) (No. 15-

7233).      On remand, the district court permitted reopening under

Rule 4(a)(6), but Johnson thereafter failed to file a notice of

appeal.       Accordingly,       we    dismiss       the    appeal       for   lack    of

jurisdiction.

       Parties are accorded 30 days after entry of the district

court’s final judgment or order to note an appeal, Fed. R. App.

P.    4(a)(1)(A),     unless    the    district      court       extends   the   appeal

period    under     Fed.   R.   App.   P.       4(a)(5)    or    reopens   the   appeal

period under Rule 4(a)(6).             “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.”                         Bowles

v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on

March 31, 2015.            Pursuant to its order on remand, which was

entered on February 1, 2016, the district court reopened the

appeal period for 14 days to allow Johnson to timely note an

appeal from the dispositive order.                 Since then, however, Johnson

has   not   filed    anything    in    the      district        court   that   could   be

                                            2
construed as a notice of appeal.            Because Johnson failed to file

a timely notice of appeal after he obtained a reopening of the

appeal period, and no authority permits the court to further

extend or reopen the appeal period, we dismiss the appeal.                   We

deny     Johnson’s   application    for     leave    to    proceed    in   forma

pauperis.     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented     in   the   materials

before    this   court   and   argument   would     not   aid   the   decisional

process.



                                                                      DISMISSED




                                      3